Title: From Thomas Jefferson to Cambray, 20 January 178[6]
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de



Sir
Paris Jan. 20. 1785 [i.e. 1786].

I had the pleasure two days ago of receiving from the Register of the Treasury of the United States, a certificate for 3227 83/90 Dollars equal to: 17,430₶-15–7 due to you and bearing an interest of 6. percent from the 1st. day of Jan. 1784. to be paid annually at the house of Mr. Grand banker in Paris. The interest of certificates similar to this was paid the last year by Mr. Grand; but he has not yet received orders for this year. He will doubtless however receive such. The Register informs me that the original certificate for which this is exchanged had been transmitted him by Doctor Franklin, with a request that he would forward the present paper. I shall be ready to deliver this to your order not thinking it safe  to trust it by post; and have the honor of renewing assurances of the esteem & respect with which I am Sir Your most obedient & most humble servant,

Th: Jefferson

